Exhibit 10.1


AMENDMENT NO. 2 TO CREDIT AGREEMENT


AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of June 11, 2018 (this
“Amendment”), with respect to that certain Credit Agreement dated as of March 6,
2018, by and among QUALCOMM Incorporated, a Delaware corporation (the
“Borrower”), each lender party thereto from time to time and Goldman Sachs Bank
USA, as administrative agent (together with any successor agent appointed
pursuant to the Credit Agreement (as defined below), in such capacity, the
“Administrative Agent”) (as amended by Amendment No. 1 to Credit Agreement,
dated as of April 20, 2018, and as further amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).


In consideration of the mutual execution hereof and other good and valuable
consideration, the parties hereto agree as follows:


1.            Defined Terms. All capitalized terms used but not defined herein
shall have their respective meanings set forth in the Credit Agreement.


2.            Amendments to the Credit Agreement. Each of the parties hereto
agrees that, effective as of the Amendment No. 2 Effective Date (as defined
below):


a.            Section 1.01 of the Credit Agreement is hereby amended by (i)
amending and restating the definition of “Aggregate Term Commitments” in its
entirety to read “means the Term Commitments of all Term Lenders. The Aggregate
Term Commitments on the Amendment No. 2 Effective Date equal $7,000,000,000.”
and (ii) adding the following definition in appropriate alphabetical order:


“Amendment No. 2 Effective Date” means the first date on which all of the
conditions to effectiveness in Section 3 of that certain Amendment No. 2 to
Credit Agreement, dated as of June 11, 2018, by and among the Borrower, the
Lenders party thereto and the Administrative Agent, are satisfied or waived in
accordance with Section 10.01.


b.           Schedule 2.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule 2.01 attached as
Exhibit A hereto (the “Revised Commitment Schedule”).


3.            Effectiveness. This Amendment will become effective upon the date
(the “Amendment No. 2 Effective Date”) on which each of the following conditions
has been satisfied or waived in accordance with Section 10.01 of the Credit
Agreement:


a.            the Administrative Agent shall have received from  (i)  the 
Borrower,  (ii)  each Lender whose Term Commitment set forth on the Revised
Commitment Schedule exceeds its Term Commitment immediately prior to giving
effect to the Amendment and (iii) the Lenders collectively representing the
Required Lenders immediately prior to giving effect to the Amendment, an
executed counterpart of this Amendment (or photocopies thereof sent by fax, pdf 
or other electronic means, each of which shall be enforceable with the same
effect as a signed original);


b.           The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or electronic copies (followed promptly by
originals) unless otherwise specified,





--------------------------------------------------------------------------------





each properly executed by a Responsible Officer of the Borrower, each dated the
Amendment No. 2 Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Amendment No. 2 Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders party hereto:


(i)            Notes executed by the Borrower in favor of any Lender, to the
extent requested by such Lender;


(ii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
the Borrower is a party;


(iii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed and
is validly existing, in good standing and qualified to engage in business in
Delaware and California;


(iv)        a favorable opinion of Cravath, Swaine & Moore LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Borrower and the Loan Documents as the Administrative
Agent or the Lenders party hereto may reasonably request; and


(v)          a certificate of a Responsible Officer of the Borrower certifying
(A) that the representations and warranties of the Borrower contained in Article
V of the Credit Agreement (excluding, however, Sections 5.12 and 5.13) and
contained in each other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, with respect to any
representation or warranty qualified by reference to materiality or Material
Adverse Effect, in all respects) on and as of the Amendment No. 2 Effective Date
(provided that the representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Credit Agreement), (B) if any Debt Ratings
are then in effect, the current Debt Ratings, and (C) that no Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Amendment or any other Loan Document.


c.            Any fees required to be paid on or before the Amendment No. 2
Effective Date, including pursuant to that certain Fee Letter, dated as of June
11, 2018, by and among the Borrower and Goldman Sachs Bank USA, shall have been
paid;


d.            Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three Business Days prior to the Amendment No. 2
Effective Date (or such later date as agreed by the Borrower), plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing




2

--------------------------------------------------------------------------------





proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent); and


4.            Representations and Warranties. The Borrower represents and
warrants as of the date hereof that, after giving effect to this Amendment, (i)
the representations and warranties of the Borrower set forth in Article V of the
Credit Agreement (excluding, however, Sections 5.12 and 5.13) will be true in
all material respects on and as of the date hereof and (ii) no Default will have
occurred and be continuing on such date. It is understood and agreed that the
representations and warranties made by the Borrower in this paragraph are
subject to the terms of Section 4.04 of the Credit Agreement.


5.            Continuing Effect of the Credit Agreement. This Amendment is
limited solely to the matters expressly set forth herein and does not constitute
an amendment, waiver or consent to any provision of the Credit Agreement other
than as set forth in Section 2 hereof. Except as expressly set forth in this
Amendment, the Credit Agreement remains in full force and effect, and the
Borrower and the Lenders acknowledge and agree that all of their respective
obligations hereunder and under the Credit Agreement shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment except to the extent specified herein. From and
after the Amendment No. 2 Effective Date, (x) each reference in the Credit
Agreement and in any exhibits attached thereto to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement after giving effect to this Amendment and (y) each Lender
shall constitute a “Lender” under the Credit Agreement.


6.            Miscellaneous. The provisions of Sections 10.04 (Expenses;
Indemnity; Damage Waiver), 10.07 (Treatment of Certain Information;
Confidentiality), 10.10 (Counterparts; Integration; Effectiveness), 10.11
(Survival of Representations and Warranties), 10.12 (Severability), 10.14
(Governing Law; Jurisdiction; Etc.), 10.15 (Waiver of Jury Trial), 10.16 (No
Advisory or Fiduciary Responsibility), and 10.17 (Electronic Execution of
Assignments and Certain Other Documents) of the Credit Agreement shall apply
with like effect to this Amendment.


This Amendment shall constitute a “Loan Document” for all purposes under the
Credit Agreement.


[Signature Pages Follow]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 


QUALCOMM INCORPORATED, as the Borrower
 
 
by
       
/s/ David E. Wise
   
Name:
David E. Wise
   
Title:
SVP & Treasurer
         

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as Administrative Agent and as a Lender
 
 
By:
/s/ Robert Ehudin
   
Name:
Robert Ehudin
   
Title:
Authorized Signatory
         

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------


 
GOLDMAN SACHS LENDING
PARTNERS LLC, as a Lender
 
  by    
 
/s/ Robert Ehudin
   
Name:
Robert Ehudin
   
Title:
Authorized Signatory
         

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------


 
BARCLAYS BANK PLC, as a Lender
 
 
by
       
/s/ Chris Walton
   
Name:
Chris Walton
   
Title:
Director
         

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





BNP Paribas, as a Lender
 
 
by
       
/s/ Gregory R. Paul
   
Name:
Gregory R. Paul
   
Title:
Managing Director
         
by
       
/s/ Todd Rodgers
   
Name:
Todd Rodgers
   
Title:
Director
         

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





LLOYDS BANK PLC, as a Lender
 
 
by
       
/s/ Allen McGuire
   
Name:
Allen McGuire
   
Title:
Assistant Manager
      Transaction Execution       Category A       M004          
by
       
/s/ Jennifer Larrow
   
Name:
Jennifer Larrow
   
Title:
Assistant Manager
      Transaction Execution       Category A       L003  

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





Bank of China, Los Angeles Branch, as a Lender
 
 
by
       
/s/ Yong Ou
   
Name:
Yong Ou
   
Title:
SVP & Deputy Branch Manager
         

 

 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
by
       
/s/ Susan M. Bowes
   
Name:
Susan M. Bowes
   
Title:
Senior Vice President
 




 
 
[2018 QUALCOMM Credit Agreement - Signature Page to Amendment No. 2]